DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Ashrafi et al. (US 2017/0105153) Figure 1, Sections 0083, 0084 teaches a communication terminal (UT) communicates with a gateway (counterpart) using a primary satellite and a secondary satellite to which the communication has been switched or handed over, Olson (US 2018/0343055) (Section 0012) also teaches handoff between satellites thus enabling a communication device to communicate with a counterpart via a primary satellite and a secondary satellite to which the communication has been switched or handed over, Jalali (US 2015/0280806) Figure 9, Section 0076 teaches a ground station with at least two modems, Corbel et al. (US 2016/0373991) Figure 3, Section 0039 teaches an airplane that communicates with a ground station via a satellite, and de La Chapelle et al. (US 7,054,593) Figure 1 teaches an airplane that communicates with a ground station via satellites.  The prior art of record, however fails to teach or render obvious the following features:
the controller controls switching between (i) a search mode to communicate with a communication counterpart by tracking in the primary reception direction and the primary transmission direction a primary satellite communicating using the primary communication line and being a communicable satellite transmitting radio waves receivable at a strength being greater than or equal to a determined communicable lower limit value, and to find the communicable satellite by setting the secondary reception frequency to a beacon frequency being a frequency of a beacon signal transmitted from a satellite and changing the secondary reception direction within a determined search range of an orientation direction, (ii) a line setting mode to set the secondary communication line to be relayed by a secondary satellite being the communicable satellite found in the search mode to communicate with the communication counterpart using the secondary communication line, and (iii) a two-line mode to communicate with the communication counterpart using the primary communication line by tracking the primary satellite in the primary reception direction and the primary transmission direction, and to communicate with the communication counterpart using the secondary communication line, set in the line setting mode, by tracking the secondary satellite in the secondary reception direction and the secondary transmission direction, and the two-line mode is changed to the search mode.
a search procedure to communicate with the communication counterpart by tracking in the primary reception direction and the primary transmission direction a primary satellite communicating using the primary communication line and being a communicable satellite transmitting radio waves receivable at a strength being greater than or equal to a determined communicable lower limit value, and to find the communicable satellite by setting the secondary reception frequency to a beacon frequency being a frequency of a beacon signal transmitted from a satellite and changing the secondary reception direction within a determined search range of an orientation direction; a line setting procedure to set the secondary communication line to be relayed by a secondary satellite being the communicable satellite found in the search procedure to communicate with the communication counterpart using the secondary' communication line; a two-line communication procedure to communicate with the communication counterpart using the primary communication line by tracking the primary satellite in the primary reception direction and the primary transmission direction, and to communicate with the communication counterpart using the secondary communication line, set in the line setting procedure, by tracking the secondary satellite in the secondary reception direction and the secondary transmission direction, and a two-line communication continuation check procedure, executed in parallel with the two-line communication procedure, to check whether the two-line communication procedure is to be continued, wherein when it is determined that the two-line communication procedure is not to be continued in the two-line communication continuation check procedure, the two-line communication procedure is changed to the search procedure.
Claims 1 – 20 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Min (US 2006/0040612) Figure 1, Section 0042 teaches the feature of an airplane that communicates with a satellite in order to communicate with a ground station which is an unclaimed feature.  Schultz et al. (US 7,512,511) Col. 8 lines 10 – 14 teaches an airborne Active Electronically Scanned Array (AESA) which is also an unclaimed feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
May 11, 2021